DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 12/02/2020 have been entered.
Claims 16, 18, 20-22, 24, 25, and 27-32 are currently pending.
Claims 27-30 have been withdrawn.
Claim 16 has been amended.
Claims 31-32 are new claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 16, 20-22 and 24 are rejected under 35 U.S.C. 103 for being unpatentable over Okunaka (US 2016/0009054) in view of Niessner et al. (US 2018/0094122).
Regarding Claim 16
Okunaka teaches the inner plies have substantially the same orientation (Paragraph 0025, 0081-0082; Fig. 1) Okunaka teaches orientation of the inner ply to the outer ply is orthogonal, or 85-95 degrees. (Paragraph 0025, 0082). This overlaps the claimed range of 30 to 90 degrees. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Okunaka teaches the fiber volume of the outer plies are 25 to 65 vol%. (Paragraph 0057). This overlaps the claimed range of 30 to 50 vol%. Okunaka teaches the fiber volume of the inner ply can be 25 to 65 vol%. (Paragraph 0071). This overlaps the claimed range of 40 to 60 vol%. This allows the outer plies to have a lower volume content than the inner ply. In addition, Okunaka teaches producing outer plies with 45 fiber vol% and an inner ply of 48 vol%. (Paragraph 0133-0134; Table 3). Thus, it would have been obvious to use those fiber vol% in the at least three-ply composite. 
Okunaka teaches thickness of each inner ply is 50 to 300 microns. (Paragraph 0071) Okunaka teaches the thickness of the each of the outer ply is 50 to 300 microns (Paragraph 0057). This create a thickness ratio that lies in or overlaps the claimed thickness ratio of the two outer plies to the sum of all the inner plies of 0.3 to 0.65. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Okunaka does not specifically teach he surface of the outer plies have one of the claimed waviness properties.
Niessner teaches a fiber composite material (Abstract) and states a total waviness (Wt) of 30 microns or below is desired for the outer surface of the composite. (Paragraph 0049). This 
Regarding Claim 20, Okunaka teaches the three plies are arranged in a substantially symmetrical fashion, where the outer plies have a substantial identical construction from a feature of chemical composition, fibre volume content or layer thickness. (Fig. 1; Paragraph 0080-0081; Claim 14 of Okunaka)
Regarding Claim 21, Okunaka teaches thickness of each inner ply is 50 to 300 microns. (Paragraph 0071) Okunaka teaches the thickness of the each of the outer ply is 50 to 300 microns (Paragraph 0057). For a three-ply composite, the thickness would be 150 to 900 microns. This overlaps the claimed range of 0.5 to 2 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 22, 
Regarding Claim 24, Okunaka teaches orientation of the inner ply to the outer ply is orthogonal, or 85-95 degrees. (Paragraph 0025, 0082).

Claim 18 is rejected under 35 U.S.C. 103 for being unpatentable over Okunaka and Niessner as applied in Claim 16, in further view of Borger (US 2014/0050862).
Regarding Claim 18, Okunaka teaches the resin applied to the fiber to form plies is polycarbonate, homopolymer or copolymer. (Paragraph 0055, 0068).  Okunaka teaches dispersing the fibers in the resin. (Paragraph 0056, 0070)
Okunaka does not teach the specific method of forming the plies.
Borger teaches creating plies (tape) (Paragraph 0046) by applying molten polycarbonate (Paragraph 0056) onto a raw fiber band preheat to above the melting point, higher than the glass transition temperature of the polycarbonate, where the applying of the resin is under the application of pressure-shear vibration. (Claim 1 of Borger). Borger teaches this method improves impregnation of the resin into fiber at the lowest production cost. (Abstract).
Thus, as Borger teaches the claimed method of making the plies allows for better impregnation at a lower cost, it would have been obvious to make the plies of Okunaka using the method of Borger.

Claims 25 and 31 are rejected under 35 U.S.C. 103 for being unpatentable over Okunaka and Niessner as applied in Claim 16, in further view of Weerd et al.
Regarding Claim 25, 
Weerd teaches a multilayer composite comprising plies of endless unidirectional fiber and polycarbonate. (Abstract; Paragraph 0016, 0086, 0095). Weerd teaches the void content of this multilayer composite should be substantially free of voids or less than 5, 4, 3, 2, 1 vol%. (Paragraph 0091). Weerd teaches voids render the composite weak and susceptible to breakage and cracking of the composite. (Paragraph 0067). Therefore, it would be obvious to one with ordinary skill in the art to have essentially no voids to improve the strength of the resulting composite.
Thus, as Weerd teaches having essentially no voids makes the composite stronger, it would have been obvious to one with ordinary skill in the art to have the composite of Okunaka to also be essentially void free to improve the strength of the resulting composite. 
Regarding Claim 31, Okunaka teaches at least one inner ply, which overlaps the claimed range of 6 fiber plies. (Claim 15 of Okunaka). Okunaka teaches thickness of each inner ply is 50 to 300 microns. (Paragraph 0071) Okunaka teaches the thickness of the each of the outer ply is 50 to 300 microns (Paragraph 0057). This create a thickness ratio that lies in or overlaps the claimed thickness ratio of the two outer plies to the sum of all the inner plies of 0.3 to 0.65. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05). Okunaka teaches there are two outer plies and at least one inner ply (Claim 14 and 15 of Okunaka). Okunaka teaches the plies comprise carbon endless unidirectionally aligned fibers. (Paragraph 0010, 0052, 0059-0060).
Okunaka teaches the claimed composite but does not teach the composite essentially has no voids.
Weerd teaches a multilayer composite comprising plies of endless unidirectional fiber and polycarbonate. (Abstract; Paragraph 0016, 0086, 0095). Weerd teaches the void content of 
Thus, as Weerd teaches having essentially no voids makes the composite stronger, it would have been obvious to one with ordinary skill in the art to have the composite of Okunaka to also be essentially void free to improve the strength of the resulting composite. 

Claim 32 is rejected under 35 U.S.C. 103 for being unpatentable over Okunaka,  Niessner, and Weerd as applied in Claim 31 above, in further view of Borger.
Regarding Claim 32, Okunaka teaches the resin applied to the fiber to form plies is polycarbonate, homopolymer or copolymer. (Paragraph 0055, 0068).  Okunaka teaches dispersing the fibers in the resin. (Paragraph 0056, 0070)
Okunaka does not teach the specific method of forming the plies.
Borger teaches creating plies (tape) (Paragraph 0046) by applying molten polycarbonate (Paragraph 0056) onto a raw fiber band preheat to above the melting point, higher than the glass transition temperature of the polycarbonate, where the applying of the resin is under the application of pressure-shear vibration. (Claim 1 of Borger). Borger teaches this method improves impregnation of the resin into fiber at the lowest production cost. (Abstract).
Thus, as Borger teaches the claimed method of making the plies allows for better impregnation at a lower cost, it would have been obvious to make the plies of Okunaka using the method of Borger.
Okunaka, Niessner, Weerd and Borger do not teach the claimed elastic moduli.
However, as Okunaka, Niessner, Weerd and Borger teach the same structure and process of making, then the combination of Okunaka, Niessner, Weerd, and Borger would inherently teach the same product including the same physical properties such as the claimed elastic moduli. “Where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. The burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977). Furthermore, Applicant states these properties are an inherent result of the arrangement of the types of resin. 
Response to Arguments
Applicant’s arguments have been fully considered. 
Applicant argues unexpected results from the thickness ratios with regard to waviness. This argument is found unpersuasive, as the data only recites a narrower range 0.58 and 0.64 while the claimed range is 0.3 to 0.65 and 0.39 to 0.65. The composites are only made with carbon fibers and a specific resin, which are also not recited in the claims. Therefore, the claims 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael Zhang/Primary Examiner, Art Unit 1781